DETAILED ACTION
This action is in response to the initial filing dated 10/22/2020.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/22/2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: guiding member in claims 1, 2 and 5-9 and positioning member in claims 5-8, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 3515371).
Regarding claim 1, the King et al. reference discloses a ball valve system (10), comprising: a body (12) having an upstream end and a downstream end (considered the ends of the flow path 14 within the body 12); a ball (16) within the body (12) between the upstream end and the downstream end, the ball (12) being rotatable about 
In regards to claim 2, the King et al. reference discloses wherein the recess extends linearly along the stem in a direction substantially parallel to the vertical axis (the recess 70 extends/spirals along/around the longitudinal axis, which is parallel to a vertical axis as depicted in figure 1).
In regards to claim 5, the King et al. reference discloses wherein a guiding surface (see annotated figure 1 below) formed on a distal end portion of the stem, the guiding surface contacting a movable positioning member (see annotated figure 1 below).








    PNG
    media_image1.png
    783
    729
    media_image1.png
    Greyscale


In regards to claim 6, the King et al. reference discloses wherein the movable positioning member (see annotated figure 1 above) is positioned in the ball so as to rotate with the ball when the stem moves along the actuation direction.
In regards to claim 7, the King et al. reference discloses wherein the guiding surface includes a guiding recess is provided in the stem (28).  It is considered that the 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
In regards to claim 9, the King et al. reference discloses a valve seat retainer (108) secured to the body; and a valve seat ring (100) fixed to the valve seat retainer and configured to contact a surface of the ball (surface 114 of the valve seat ring 100 contacts the ball 16; see col. 2, lines 68-70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 3515371) in view of Hodgeman et al. (US 4234157).

However, the Hodgeman et al. reference teaches a lift-turn valve assembly including a guiding member (116, 118) that includes a lubrication port (lubrication is injected through the opening 134, into the chamber 126 and through passages 140 of the guiding member 116, 118) in order to enhance the service life of the valve assembly (col. 7, lines 22-25).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to locate the lubrication port of the King et al. reference as part of the guiding members wherein lubrication is able to injected through the guiding members as taught by the Hodgeman et al. reference in order to locate the input (lubrication) ports for the lubrication at a desired location so that the lubricant can be applied where desired to enhance the service life of the valve system.
 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 3515371) in view of Allen et al. (US 9784068).
In regards to claim 4, the King et al. reference does not disclose the guiding member is formed of a galling-resistant material.
However, the Allen et al. reference teaches a ball valve system having guiding members (12) wherein the guiding members include a surface (sleeve 16) made of a galling-resistant material (col. 2, lines 28-30).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 3515371) in view of Williams (US 4332370).
In regards to claim 8, the King et al. reference does not expressly disclose wherein the distal end portion of the stem includes a heat-treated stainless steel material.
However, the Williams reference teaches a stem (18) of a ball valve (10) made of a heat-treated stainless steel material (col. 2, lines 43-46) in order to permit the valve to continue to operate when the valve assembly is subjected to high temperatures such as a fire (col. 2, lines 43-61).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a high-temperature stainless steel material for the stem of the King et al. reference as taught by the Williams reference in order to provide a material for the stem that can withstand high temperatures.

Claims 10-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 3515371) in view of Hartmann (US 4506864).
Regarding claim 10, the King et al. reference discloses a valve system (10), comprising: a body (10) having an upstream end and a downstream end (considered the ends of the flow path 14 within the body 12); a ball (16) provided between the upstream end and the downstream end (see figure 1), the ball being rotatable about a vertically-extending axis (considered the longitudinal axis of the shaft 28) of rotation to move between a closed position and an open position (col. 1, line 69 col. 2, line 2); a vertically-translateable stem (28; vertically translateable based on the interactions of the threads 76 of the stem 28 with the internal threads of the body portion 78);  a valve seat retainer (108) secured to the body; and a valve seat ring (100) secured to the valve seat retainer and including a portion (considered the surface 114) configured to contact a surface of the ball (surface 114 of the valve seat ring 100 contacts the ball 16; see col. 2, lines 68-70).
The King et al. reference does not expressly disclose wherein the valve seat ring is removable from the valve seat retainer.
However, the Hartmann reference teaches a valve seal assembly for a ball valve (1) wherein the valve seal assembly includes a valve seat retainer (15) and a valve seat ring (7) secured to the valve seat retainer (via a threaded connection between the outer circumferential surface of the valve seat ring 7 and the inner circumferential surface of the valve seat retainer 15; col. 3, lines 14-17) wherein the valve seat ring includes a portion configured to contact a surface of the ball valve (the seal 24 of the valve seat 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to secure the valve seat retainer to the valve seat ring of the King et al. reference via a threaded connection as taught by the Hartmann reference in order to permit the valve seat ring and the valve seat retainer to be removable/movable relative to each other so that the placement of the valve seat retainer and the valve seat ring can be adjusted.
In regards to claim 11, the combination of the King et al. reference and the Hartmann reference discloses the seat ring is rotatable with respect to the valve seat retainer about a horizontally-extending axis (Hartmann: the valve sear retainer 15 and the valve seat ring 7 are rotatable relative to each other; col. 3, lines 14-21).
In regards to claim 12, the combination of the King et al. reference and the Hartmann reference discloses wherein the seat ring (Hartmann: 7) includes a protrusion (Hartmann: considered the threading on the external circumferential surface of the valve seat ring 7) received with a recess (Hartmann: considered the threading on the internal circumferential surface of the valve seat retainer 15) of the valve seat retainer.
In regards to claim 13, the combination of the King et al. reference and the Hartmann reference discloses wherein the protrusion is releasable from the recess by rotating the valve seat ring with respect to the valve seat retainer (Hartmann: it is considered that the rotational connection of the valve seat ring 7 and the valve seat retainer 15 can be disengaged by rotation of the valve seat ring 7 relative to the valve seat retainer 15).

It is considered that the recitation relating to “machined” is a recitation of the process in which the guiding recess is provided in the stem.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
Regarding claim 15, the King et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a ball valve system (10) including securing a ball (16) within a body (12), the body having an upstream end and a downstream end (considered the ends of the flow path 14 within the body 12)l inserting a vertically-translatable stem (28) within the ball, the stem including a proximal recess (70) and a distal recess (considered the recess of the stem 28 that is received within and proximate the ball 16); forming a lubrication channel (90) in the ball valve system, the lubrication channel being position to supply lubricant to the proximal recess (lubricating fluid is provided for lubrication of the bearings 84 and 88 and the threads 76; it is considered that the recess 70 is in communication with the 
The King et al. reference does not expressly disclose that the valve seat ring is removable.
However, the Hartmann reference teaches a valve seal assembly for a ball valve (1) wherein the valve seal assembly includes a valve seat retainer (15) and a valve seat ring (7) secured to the valve seat retainer (via a threaded connection between the outer circumferential surface of the valve seat ring 7 and the inner circumferential surface of the valve seat retainer 15; col. 3, lines 14-17) wherein the valve seat ring includes a portion configured to contact a surface of the ball valve (the seal 24 of the valve seat ring 7 contacts the ball valve 1 as shown in figure 1) and the valve seat ring is removable from the valve seat retainer (via the threaded connection).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to secure the valve seat retainer to the valve seat ring of the King et al. reference via a threaded connection as taught by the Hartmann reference in order to permit the valve seat ring and the valve seat retainer to be removable/movable relative to each other so that the placement of the valve seat retainer and the valve seat ring can be adjusted.
In regards to claim 16, the King et al. reference of the combination of the King et al. reference and the Hartmann reference discloses wherein the proximal recess (70) 
In regards to claim 18, the combination of the King et al. reference and the Hartmann reference discloses wherein the valve seat ring (Hartmann: 7) is removable from the valve seat retainer (Hartmann: 15) by rotating the valve seat ring and separating the valve seat ring and valve seat retainer (Hartmann: via the threaded interaction between the valve seat ring 7 and the valve seat retainer 15).
In regards to claim 19, the King et al. reference of the combination of the King et al. reference and the Hartmann reference discloses securing a pair of rotatable positioning members (King et al.: considered the positioning members as indicated in the annotated figure 1 above) on diametrically opposite sides of the distal recess of the stem.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 3515371) in view of Hartmann (US 4506864), as applied to claim 15 above, and further in view of Hodgeman et al. (US 4234157).
In regards to claim 17, the King et al. reference of the combination of the King et al. reference and the Hartmann reference does not disclose wherein the lubrication port includes a passage that extends through the guiding member, the passage being configured to supply lubricating fluid to the recess.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to locate the lubrication port of the King et al. reference of the combination of the King et al. reference and the Hartmann reference as part of the guiding members wherein lubrication is able to injected through the guiding members as taught by the Hodgeman et al. reference in order to locate the input (lubrication) ports for the lubrication at a desired location so that the lubricant can be applied where desired to enhance the service life of the valve system.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 3515371) in view of Hartmann (US 4506864), as applied to claim 15 above, and further in view of Saldivar et al. (US 9903482).
In regards to claim 20, the King et al. reference of the combination of the King et al. reference and the Hartmann reference does not expressly disclose wherein the distal recess is performed by machining a distal end portion of the stem.
However, the Saldivar et al. reference teaches that a stem (22) can be manufactured by machining (col. 9, lines 55-58).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Allen et al. (US 10221651), Stephan et al. (US 5417405) and Winnike et al.(US 5263685) disclose various ball valve assemblies having a rotating and lifting valve stem to operate a ball valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753